 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JILLIAN GANT,
                                                             CASE NO. 2:19-cv-01605-JCC-JRC
11                             Plaintiff,
                                                             ORDER TO CORRECT JOINT
12              v.                                           STATUS REPORT
13      STATE FARM MUTUAL AUTOMOBILE
        INSURANCE COMPANY,
14
                               Defendant.
15
            This matter has been referred to United States Magistrate Judge J. Richard Creatura
16
     pursuant to General Order 02-19. See Dkt. 6. On October 9, 2019, this Court issued an Order
17
     Regarding Initial Disclosures, Joint Status Report, and Early Settlement. Dkt. 8. The Order sets
18
     forth the information which must be included in the JSR. See Dkt. 8, at 2-4. The Joint Status
19
     Report the parties submitted on October 31, 2019 does not comply with this Court’s Order. See
20
     Dkt 11.
21
            Specifically, the parties’ JSR does not contain a date by which the case will be ready for
22
     trial, nor an estimated discovery completion deadline. Moreover, the dates submitted for
23
     amendment of pleadings, joinder of parties, and third-party actions have dates that fall in March
24


     ORDER TO CORRECT JOINT STATUS REPORT - 1
 1   and April of 2019, several months prior to the initiation of this action in State court. See Dkt. 11,

 2   at 3; Dkt. 1, at 1.

 3           The parties shall submit a joint status report that complies with this Court’s Order

 4   Regarding Initial Disclosures, Joint Status Report, and Early Settlement by January 3, 2020.

 5           The Clerk of the Court is directed to reset the noting date for the parties’ joint status

 6   report to January 3, 2020.

 7           Dated this 20th day of December, 2019.

 8

 9

10                                                          A
                                                            J. Richard Creatura
11
                                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO CORRECT JOINT STATUS REPORT - 2
